Citation Nr: 1031964	
Decision Date: 08/25/10    Archive Date: 09/01/10	

DOCKET NO.  05-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of a ruptured right Achilles tendon. 

2.  Entitlement to an evaluation in excess of 10 percent for a 
right hip disability. 

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee. 

4.  Entitlement to special monthly compensation based on claimed 
loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of November 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This case was previously before the Board in December 2008, at 
which time it was remanded for additional development.  The case 
is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case discloses that, in 
correspondence of December 2008/January 2009, the Veteran 
indicated that he desired a hearing before a Veterans Law Judge 
at the Board of Veterans' Appeals in Washington, D.C.  (i.e., a 
Central Office hearing).  However, in subsequent correspondence 
of August 2010, the Veteran's accredited representative, 
following a discussion with the Veteran, indicated that the 
Veteran now preferred a videoconference hearing at the Hartford, 
Connecticut RO in place of the previously-requested Central 
Office hearing.  

The Board notes that, pursuant to 38 C.F.R. § 20.700 (2009), a 
hearing on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (2002) (pertaining specifically to hearings 
before the Board).  Inasmuch as the RO schedules videoconference 
hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is once again REMANDED to the RO/AMC for 
the following action:  

The RO/AMC should take appropriate action 
to schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge at the Hartford (Connecticut) RO 
located in Newington, Connecticut.  A copy 
of the letter scheduling the Veteran for 
that hearing, along with the transcript of 
the hearing, should be included in the 
claims folder.  

Following completion of the above action, the Veteran's claims 
folder, if in order, should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



